Exhibit 10.23

EMPLOYMENT

AGREEMENT



This EMPLOYMENT AGREEMENT is made and entered into as of the first day

of January, 2007, by and between The Topps Company, Inc., a Delaware corporation
(the

"Company"), and Scott A. Silverstein ("Executive").

WHEREAS, the Company desires to continue to employ Executive and to enter into
an agreement embodying the terms of such continued employment (this "Agreement")
and Executive desires to enter into this Agreement and to continue such
employment, subject to the terms and provisions of this Agreement.

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, the Company and Executive hereby
agree as follows:

Section 1.

   Definitions.



"Accrued Obligations" shall mean (i) all accrued but unpaid Base Salary through
the date of termination of Executive's employment hereunder; (ii) any unpaid or
unreimbursed expenses incurred in accordance with Company policy, including
amounts due under Section 6 hereof to the extent incurred prior to termination
of employment; (iii) any benefits provided under the Company's employee benefit
plans upon a termination of employment, in accordance with the terms therein;
(iv) rights to indemnification by virtue of Executive's position as an officer
or director of the Company or its subsidiaries and the benefits under any
directors' and officers' liability insurance policy maintained by the Company,
in accordance with its terms thereof; and, (v) payment for accrued but unused
vacation days.

"Affiliate" shall mean, as to any Person, any other Person that controls, is
controlled by, or is under common control with, such Person.

"Annual Bonus" shall have the meaning set forth in Section 4(b) below.

"Annual Bonus Stock" shall have the meaning set forth in Section 4(b)(ii) below.

"Average Annual Bonus" shall mean the average of his Annual Bonus, if any (i.e.,
whether or not any such bonus was earned), in each of the preceding three (3)
fiscal years prior to the fiscal year in which a termination of employment
occurs.

"Base Salary" shall mean the salary, and any increase thereof, provided for in
Section 4(a) below.

"Board" shall mean the Board of Directors of the Company.

--------------------------------------------------------------------------------



"Cause" shall mean Executive has (i) refused or repeatedly failed to perform the
duties assigned to him; (ii) engaged in a willful or intentional act that has
the effect of injuring the reputation or business of the Company in any material
respect; (iii) continually or repeatedly been absent from the Company, unless
due to serious illness or disability; (iv) used illegal drugs or been impaired
due to other substances; (v) the plea of guilty or nolo contendere to, or
conviction for, the commission of a felony offense by Executive; provided,
however, that after indictment, the Company may suspend Executive from the
rendition of services, but without limiting or modifying in any other way the
Company's obligations under this Agreement; (vi) committed an act of gross
misconduct, fraud, embezzlement or theft against the Company; (vii) engaged in
any act of such extreme nature that the Company determines to be grounds for
immediate dismissal, including, but not limited to harassment of any nature; or
(viii) violated a material company policy; provided, however, that following a
Change in Control, a termination for Cause pursuant to clause (i) shall only be
permitted if Executive's refusal or repeated failure to perform the duties
assigned to him was willful and deliberate on Executive's part or committed in
bad faith or without reasonable belief that such refusal or failure was in the
best interests of the Company. The determination of whether any conduct, action
or failure to act on the part of any Executive constitutes Cause shall be made
by the Board; provided, that, prior to any determination by the Board, the
Executive shall be given the opportunity to meet with the Board, with the
assistance of counsel, to show that Cause does not exist.

"Change in Control" shall have the meaning assigned to it in the Company's 2001
Stock Incentive Plan.

"Change in Control Termination" shall have the meaning set forth in Section
7(d)(ii) below.

"Code" shall mean the Internal Revenue Code of 1986, as amended.

"Company" except as otherwise expressly set forth herein, shall have the meaning
set forth in the preamble hereto.

"Disability" shall mean shall mean Executive's absence from his duties with the
Company on a full-time basis for at least 180 consecutive days as a result of
Executive's incapacity due to physical or mental illness with or without
reasonable accommodation.

"Effective Date" shall mean July 1, 2006.

"Equity Agreements" shall have the meaning set forth in Section 7(b)(iv) below.

"Executive" shall have the meaning set forth in the preamble hereto.

"Good Reason" shall mean the occurrence of any of the following events, without
Executive's express written consent:

2

--------------------------------------------------------------------------------



the assignment to Executive of any duties which (A) constitute a material
adverse change in Executive's position(s), duties or responsibilities or (B) are
not commensurate with Executive's position as set forth in Section 3(a) hereof;
provided, however, that the fact that Executive's duties following a Change in
Control are owed to a Successor or an affiliate of a Successor shall not in and
of itself constitute a material adverse change in Executive's position(s),
duties or responsibilities;

any reduction in Executive's Base Salary or Annual Bonus opportunity;

any relocation of the Company's principle executive offices that results in
Executive being based more than fifty (50) miles from his current primary
residence as of the Effective Date; or,

the failure of the Successor to (A) continue in effect any employee benefit plan
or compensation plan in which Executive and Executive's eligible dependants are
participating immediately prior to a Change in Control, unless Executive is
permitted to participate in other plans providing Executive with substantially
equivalent benefits in the aggregate or (B) provide Executive with paid vacation
in accordance with the plans, practices, programs and policies of the Company
and its affiliated companies in effect for Executive immediately prior to a
Change in Control or as in effect generally at any time thereafter with respect
to other peer executives of the Company.

"Non-Change in Control Termination" shall have the meaning set forth in Section
7(d)(i) below.

"Non-Renewal Notice" shall mean any timely notice given in accordance with
Section 2 hereof (A) by the Company or its Successor to Executive of its
intention (i) not to extend the Term of Employment or (ii) to extend the Term of
Employment on terms and conditions that are not at least as favorable as the
terms and conditions set forth in this Agreement, or (B) by Executive to the
Company or its Successor of Executive's intention not to extend the Term of
Employment, as applicable.

"Person" shall mean any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust (charitable or
non-charitable), unincorporated organization or other form of business entity.

"Restricted Period" shall mean the period commencing on the Effective Date and
ending on the (i) twelve (12) month anniversary of Executive's termination of
employment, in the case of a Non-Change in Control Termination that does not
follow a Non-Renewal Notice, (ii) nine (9) month anniversary of Executive's
termination of employment, in the case of a Non- Change in Control Termination
that follows a Non-Renewal Notice, or (iii) six (6) month anniversary of
Executive's termination of employment, in the case of any Change in Control
Termination.

"Severance Plan" shall mean The Topps Company, Inc. Executive Severance Plan,
amended and restated as of June 30, 2005.

3

--------------------------------------------------------------------------------



"Severance Term" shall mean the (i) eighteen (18) month period following the
date of Executive's termination of employment hereunder, in the case of any
Change in Control Termination, or in the case of a Non-Change in Control
Termination that does not result from a Non-Renewal Notice, or (ii) twelve (12)
month period following the date of Executive's termination of employment, in the
case of a Non-Change in Control Termination that does result from a Non-Renewal
Notice.

"Successor" shall mean the Company's successor in interest or other entity
acquiring control of the Company or its assets as a result of a Change in
Control.

"Successor Compensation Committee" shall mean the Compensation Committee of the
Board of Directors of the Successor; provided, however, that if the Successor
does not have a Compensation Committee, "Successor Compensation Committee" shall
refer to such entity's full Board of Directors or similar governing body.

"Term of Employment" shall mean the period specified in Section 2 below.

"Total Payments" shall mean any payment or benefit received or to be received by
the Executive, whether pursuant to the terms of this Agreement or any other
plan, arrangement or agreement, including any such payment or benefit received
or to be received in connection with (A) a Change in Control, (B) the
termination of the Executive's employment with the Company, or (C) the vesting
or acceleration of vesting of any stock option or other form of equity or
non-equity based compensation.

Section 2.   

Acceptance and Term of Employment.

The Company agrees to continue to employ Executive and Executive agrees to
continue to serve the Company on the terms and conditions set forth herein. The
Term of Employment shall commence on the Effective Date and shall continue for a
period of three years from such date, unless Executive is earlier terminated
pursuant to Section 7 hereof; provided, however, that the Term of Employment
shall automatically be extended without further action of either party for
successive additional periods of one year, unless a Non-Renewal Notice has been
given by either party to the other party at least ninety (90) days prior to the
expiration of the then effective Term of Employment (the "Expiration Date").
Notwithstanding anything contained herein to the contrary, unless Executive and
the Company have agreed to extend the Term of Employment on different terms
prior to the Expiration Date, any such Non-Renewal Notice given by the Company
shall be treated as a termination by the Company without Cause, effective as of
the Expiration Date, and Executive shall be entitled to the applicable benefits
set forth in Section 7(d)(i) or (ii) below, and any such Non-Renewal Notice
given by Executive shall be treated as a termination by Executive without Good
Reason, effective as of the Expiration Date, and Executive shall be entitled to
the benefits set forth in Section 7(f) below.

Section 3.

   Position, Duties and Responsibilities; Place of Performance.



4

--------------------------------------------------------------------------------



During the Term of Employment, Executive shall be employed and serve as the
President and Chief Operating Officer of the Company (together with such other
position or positions consistent with Executive's title as the Board shall
specify from time to time) and shall have such duties typically associated with
such title. Subject to the foregoing, Executive also agrees to serve as an
officer and/or director of the Company or any parent or subsidiary of the
Company, as specified by the Board, in each case without additional
compensation.

Subject to the terms and conditions set forth in this Agreement, Executive shall
devote his full business time, attention, and efforts to the performance of his
duties under this Agreement and shall not engage in any other business or
occupation during the Term of Employment, including, without limitation, any
activity that (x) conflicts with the interests of the Company or its
subsidiaries, (y) interferes with the proper and efficient performance of his
duties for the Company, or (z) interferes with the exercise of his judgment in
the Company's best interests. Notwithstanding the foregoing, nothing herein
shall preclude Executive from (i) serving, with the prior written consent of the
Board, as a member of the board of directors or advisory boards (or their
equivalents in the case of a non-corporate entity) of non-competing businesses
and charitable organizations, (ii) engaging in charitable activities and
community affairs, and (iii) subject to the terms and conditions set forth in
Section 8 hereof, managing his personal investments and affairs; provided,
however, that the activities set out in clauses (i), (ii) and (iii) shall be
limited by Executive so as not to materially interfere, individually or in the
aggregate, with the performance of his duties and responsibilities hereunder.

Executive's principal place of employment shall be at the Company's headquarters
in New York, New York, although Executive understands and agrees that he may be
required to travel from time to time in the connection with his performance of
duties hereunder.

Section 4.

   Compensation. During the Term of Employment, Executive shall be entitled to
the following compensation:



Base Salary. Executive shall be paid an annualized Base Salary, payable in
accordance with the regular payroll practices of the Company, of not less than
$420,000, subject to increase, if any, as may be approved in writing by the
Board, but not to decrease from the then current Base Salary. Executive's Base
Salary shall be reviewed annually by the Compensation Committee of the Board
(the "Committee") for increase, but any such increase shall be in the sole
discretion of the Committee.

Annual Bonus. Executive shall be eligible to receive a performance bonus (the
"Annual Bonus") for each fiscal year during the Term of Employment under the
terms and conditions of the Company's annual bonus plan established for the
Company's employees for such fiscal year. The target Annual Bonus opportunity
for any year shall be equal to forty-five percent (45%)

of Base Salary, or such higher percentage of Base Salary, not exceeding ninety
percent (90%), as is set from time to time by the Compensation Committee in its
reasonable discretion, after considering the target bonus levels set for the
Company's other senior executive officers below the level of Chief Executive
Officer (the "Target Bonus"). The actual amount of the Executive's Annual Bonus
for each year shall be determined by the Compensation Committee in good faith on
the basis of actual performance against performance criteria established in
accordance with the Company's annual bonus plan and otherwise generally
applicable to the Company's other senior executives. The actual amount of the
Annual Bonus may be higher or lower than the Executive's Target Bonus and shall
be payable as follows:

5

--------------------------------------------------------------------------------



with respect to eighty percent (80%) of the Annual Bonus, in cash, payable at
the same time as bonuses are paid to the Company's other senior executives, but
in no event later than the date which is two and one-half (2 1/2) months
following the end of the fiscal year to which such Annual Bonus relates (the
"Bonus Payment Date"); and,

with respect to twenty percent (20%) of the Annual Bonus in shares of
"Restricted Stock" (as defined in the Company's 2001 Stock Incentive Plan)
pursuant to the terms and conditions set forth in such plan and a restricted
stock agreement, such that the number of shares of Restricted Stock granted to
Executive multiplied by the "Fair Market Value" (as defined in the Company's
2001 Stock Incentive Plan) of each share of Restricted Stock on the Bonus
Payment Date equals twenty percent (20%) of the Annual Bonus ("Annual Bonus
Stock").

The Board and/or the Committee shall make all determinations regarding the
Annual Bonus in good faith, and such determinations shall be final and binding.

Section 5.

   Executive Benefits.



During the Term of Employment, Executive shall continue to receive the
perquisites and benefits he was receiving prior to the Effective Date, including
a car allowance of not less than $8,000 per calendar year (or such higher amount
provided to other senior executives of the Company), paid quarterly and
participation in the officers' medical plan, and shall be entitled to
participate in health, insurance, retirement and other perquisites and benefits
consistent with, but in no event less than, the perquisites and benefits
provided to other senior executives of the Company that are made available from
time to time. Executive shall also be entitled to the same number of holidays,
vacation and sick days as are generally allowed to senior executives of the
Company in accordance with Company policies in effect from time to time.

Section 6.

   Reimbursement of Business Expenses.



Executive is authorized to incur reasonable business expenses in carrying out
his duties and responsibilities under this Agreement and the Company shall
promptly reimburse him for all such reasonable business expenses incurred in
connection with carrying out the business of the Company, subject to
documentation in accordance with the Company's policy, as in effect from time to
time. Notwithstanding any provision contained herein to the contrary, the
Executive shall be entitled to fly business or first class and receive
reimbursement from the Company for such costs in the event that the Executive's
airplane travel on Company business involves a transcontinental flight within
the United States or a flight outside of the United States. In addition, the
Company shall reimburse the actual reasonable and customary attorney's fees and
disbursements incurred by the Executive with respect to the review and
negotiation of this Agreement, not to exceed an amount equal to $8,000.00.

6

--------------------------------------------------------------------------------

Section 7.

   Termination of Employment.

General. The Term of Employment shall terminate upon the earliest to occur of
(i) Executive's death, (ii) a termination by reason of a Disability, (iii) a
termination by the Company with or without Cause, or (iv) a termination by
Executive with or without Good Reason. Upon any termination of Executive's
employment for any reason, except as may otherwise be requested by the Company
in writing and agreed upon in writing by Executive, Executive shall resign from
any and all directorships, committee memberships or any other positions
Executive holds with the Company or any of its subsidiaries or Affiliates.

Termination due to Death or Disability. Executive's employment shall terminate
automatically upon his death. The Company may terminate Executive's employment
at any time on or after the date that Executive's incapacity has continued for a
period that satisfies the requirements of a Disability, such termination to be
effective upon Executive's receipt of written notice of such termination. In the
event Executive's employment is terminated due to his death or Disability,
Executive or his estate or his beneficiaries, as the case may be, shall be
entitled to:

the Accrued Obligations;

any unpaid Annual Bonus in respect to any completed fiscal year which has ended
prior to the date of such termination, such amount to be paid at the same time
it would otherwise be paid to Executive had no such termination occurred;

a pro rata Annual Bonus (determined using the Annual Bonus paid or payable for
the immediately prior fiscal year) based on the number of days elapsed from the
commencement of the fiscal year in which the termination occurs through and
including the date of such termination, such amount to be paid within five (5)
business days of such termination;

vesting in all options, shares of restricted stock or other equity compensation
held by the Executive in accordance with the plans and grant agreements
governing the terms and conditions of such options, shares of restricted stock
and other equity compensation held by the Executive (collectively, the "Equity
Agreements"); provided, however, that, notwithstanding anything contained
herein, or in any Equity Agreement, to the contrary, any outstanding shares of
Annual Bonus Stock, whether issued pursuant to Section 4(b)(ii) above, or issued
as part of the Company's annual bonus plan prior to the date hereof, shall
become fully vested and exercisable, and all restrictions on such shares of
Annual Bonus Stock shall lapse; and,

continuation of the health benefits provided to Executive and his covered
dependants, as applicable under the Company's health plans in effect as of the
date of termination, in accordance with the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended ("COBRA"), at the expense of the
Executive, or his estate or beneficiaries, as the case may be.

7

--------------------------------------------------------------------------------



Except as set forth in this Section 7(b), following Executive's termination by
reason of his death or Disability, Executive shall have no further rights to any
compensation or any other benefits under this Agreement.

Termination by the Company for Cause.

A termination for Cause shall not take effect unless the provisions of this
subsection (i) are complied with. Executive shall be given not less than fifteen
(15) days written notice by the Board of its intention to terminate his
employment for Cause, such notice to state in detail the particular act or acts
or failure or failures to act that constitute the grounds on which the proposed
termination for Cause is based. Executive shall have fifteen (15) days after the
date that such written notice has been given to Executive in which to cure such
act or acts or failure or failures to act, to the extent such cure is possible.
If he fails to cure such act or acts or failure or failures to act, the
termination shall be effective on the date immediately following the expiration
of the fifteen (15) day notice period. If cure is not possible, the termination
shall be effective on the date of receipt of such notice by Executive. During
any cure period provided hereunder, the Board may, in its sole and absolute
discretion, prohibit Executive from entering the premises of the Company (or any
subsidiary thereof) or otherwise performing his duties hereunder, and any such
prohibition shall in no event constitute an event pursuant to which Executive
may terminate employment with Good Reason.

In the event the Company terminates Executive's employment for Cause, he shall
be entitled only to the Accrued Obligations. Following such termination of
Executive's employment for Cause, except as set forth in this Section 7(c)(ii),
Executive shall have no further rights to any compensation or any other benefits
under this Agreement.

Termination by the Company without Cause or by Executive with Good Reason. The
Company may terminate Executive's employment at any time without Cause,
effective upon Executive's receipt of written notice of such termination.
Executive may terminate his employment with Good Reason by providing the Company
fifteen (15) days' written notice setting forth with reasonable specificity the
event that constitutes Good Reason, which written notice, to be effective, must
be provided to the Company within sixty (60) days of the occurrence of such
event. During such fifteen (15) day notice period, the Company shall have a cure
right (if curable), and if not cured within such period, Executive's termination
will be effective upon the date immediately following the expiration of the
fifteen (15) day notice period.

Non-Change in Control Termination. In the event (x) Executive's employment is
terminated by the Company without Cause (other than due to death or Disability)
or Executive terminates his employment with Good Reason, and, in either case,
such termination is prior to, and not in connection with or within two years
after, a Change in Control, or (y) the Company gives a Non- Renewal Notice prior
to, and not in connection with or within two years after, a Change in Control,
and the then current Term of Employment has expired following such notification
(either of which shall be referred to as a "Non-Change in Control Termination"),
Executive shall be entitled to:

8

--------------------------------------------------------------------------------



the Accrued Obligations;

any unpaid Annual Bonus in respect to any completed fiscal year which has ended
prior to the date of such termination, such amount to be paid at the same time
it would otherwise be paid to Executive had no such termination occurred;

a pro-rata portion of the Annual Bonus for the then current fiscal year based on
the Annual Bonus that would have been paid to Executive if his employment had
continued, and based on the number of days elapsed from the commencement of the
fiscal year in which the termination occurs through and including the effective
date of such termination, such amount to be determined and paid, in cash, at the
same time it would otherwise be determined and paid had no such termination
occurred, provided, however, that, notwithstanding the above, in the event the
effective date of Executive's termination of employment occurs prior to the six
month anniversary of the commencement of the then current fiscal year, such
pro-rata portion of the Annual Bonus shall not be paid;

an amount equal to:

in the case of a termination that does not follow a Non-Renewal Notice, one and
one-half (1-1/2) times the sum of (A) his then current Base Salary and (B) the
Average Annual Bonus; or

in the case of a termination that follows a Non-Renewal Notice, one (1) times
the sum of (A) his then current Base Salary and (B) the Average Annual Bonus,

such amount to be payable over the Severance Term, and in accordance with the
Company's regular payroll practices, commencing as soon as permitted under
section 409A of the Code; and,

continuation, during the Severance Term, of the health benefits provided to
Executive and his covered dependants under the Company's health plans in effect
as of the date of such termination, in accordance with COBRA, it being
understood and agreed that (A) the Company shall pay the total cost of such
health benefits so long as Executive timely elects, and remains eligible, to
receive such continuation coverage pursuant to COBRA, plus the difference
between what the insurance plan pays and the provider charges, except that no
such differential shall be paid with respect to "Prescription Drugs,"
"Experimental Procedures," "Cosmetic Procedures," "Athletic Aids" and some forms
of "Alternative Medicine" (Executive to inquire before having the service) (as
such terms are defined in the Blue Care PPO Plan (Group 052024)

9

--------------------------------------------------------------------------------



of Blue Cross of Northeastern PA and as amended from time to time by Blue Cross
of Northeastern PA or succeeding providers of the Company's medical insurance),
and (B) notwithstanding the foregoing, the Company's obligation to provide such
continuation of benefits and additional coverage shall terminate prior to the
expiration of the Severance Term in the event that Executive is no longer
eligible to receive such benefits under COBRA; and,

vesting in all options, shares of restricted stock or other equity compensation
held by the Executive in accordance with the Equity Agreements; provided,
however, that, notwithstanding anything contained herein, or in any Equity
Agreement, to the contrary, any outstanding shares of Annual Bonus Stock,
whether issued pursuant to Section 4(b)(ii) above, or issued as part of the
Company's annual bonus plan prior to the date hereof, shall become fully vested
and exercisable, and all restrictions on such shares of Annual Bonus Stock shall
lapse.

Notwithstanding the foregoing, the payments and benefits described in
subsections (B), (C) and (D) above shall immediately cease, and the Company
shall have no further obligations to Executive with respect thereto, in the
event that Executive breaches any provision of Section 8 hereof.

Following such Non-Change in Control Termination, except as set forth in this
Section 7(d)(i), Executive shall have no further rights to any compensation or
any other benefits under this Agreement.

Change in Control Termination. In the event (x) Executive's employment is
terminated by the Company or a Successor without Cause (other than due to death
or Disability) or by Executive with Good Reason, in either case, in connection
with a Change in Control or within two years following a Change in Control or
(y) the Company or its Successor gives a Non-Renewal Notice during the two year
period following a Change in Control, and the then current Term of Employment
has expired following such notification (either of which shall be referred to as
a "Change in Control Termination"), Executive shall be entitled to:

the Accrued Obligations;

any unpaid Annual Bonus in respect to any completed fiscal year which has ended
prior to the date of such termination, such amount to be paid at the same time
it would otherwise be paid to Executive had no such termination occurred;

a pro-rata portion of the Annual Bonus for the then current fiscal year based on
the Annual Bonus that would have been paid to Executive if his employment had
continued, and based on the number of days elapsed from the commencement of the
fiscal year in which the termination occurs through and including the effective

10

--------------------------------------------------------------------------------



date of such termination, such amount to be determined and paid, in cash, at the
same time it would otherwise be determined and paid had no such termination
occurred, provided, however, that, notwithstanding the above, in the event the
effective date of Executive's termination of employment occurs prior to the six
month anniversary of the commencement of the then current fiscal year, such
pro-rata portion of the Annual Bonus shall not be paid;

a lump sum payment equal to two (2) times the sum of (x) Executive's Base Salary
(determined as of the date of termination) and (y) Executive's highest Annual
Bonus paid or payable with respect to any of the last three (3) fiscal years of
the Company that ended immediately prior to the date of termination;

continuation, during the Severance Term, of the health benefits provided to
Executive and his covered dependants under the Company's health plans in effect
as of the date of such termination, in accordance with COBRA, it being
understood and agreed that (A) the Company shall pay the total cost of such
health benefits so long as Executive timely elects, and remains eligible, to
receive such continuation coverage pursuant to COBRA, plus the difference
between what the insurance plan pays and the provider charges, except that no
such differential shall be paid with respect to "Prescription Drugs,"
"Experimental Procedures," "Cosmetic Procedures," "Athletic Aids" and some forms
of "Alternative Medicine" (Executive to inquire before having the service) (as
such terms are defined in the Blue Care PPO Plan (Group 052024) of Blue Cross of
Northeastern PA and as amended from time to time by Blue Cross of Northeastern
PA or succeeding providers of the Company's medical insurance), and (B)
notwithstanding the foregoing, the Company's obligation to provide such
continuation of benefits and additional coverage shall terminate prior to the
expiration of the Severance Term in the event that Executive is no longer
eligible to receive such benefits under COBRA; and,

vesting in all options, shares of restricted stock or other equity compensation
held by the Executive in accordance with the Equity Agreements; provided,
however, that, notwithstanding anything contained herein, or in any Equity
Agreement, to the contrary, any outstanding shares of Annual Bonus Stock,
whether issued pursuant to Section 4(b)(ii) above, or issued as part of the
Company's annual bonus plan prior to the date hereof, shall become fully vested
and exercisable, and all restrictions on such shares of Annual Bonus Stock shall
lapse.

Notwithstanding the foregoing, if at any time during the Restricted Period,
Executive breaches any provision of Section 8 hereof, the Company shall have no
further obligations to Executive

11

--------------------------------------------------------------------------------



with respect to the payments and benefits described in subsections (B), (C) and
(D) above.

Following such Change in Control Termination, except as set forth in this
Section 7(d)(ii), Executive shall have no further rights to any compensation or
any other benefits under this Agreement.

Termination by Executive without Good Reason. Executive may terminate his
employment without Good Reason at any time before or after a Change in Control
by providing the Company ninety (90) days' written notice of such termination,
except where the Company or a Successor has already provided Executive with a
notice of non-renewal in accordance with Section 2 above. In the event of a
termination of employment by Executive under this Section 7(e), Executive shall
be entitled only to the Accrued Obligations. In the event of termination of
Executive's employment under this Section 7(e), the Company may, in its sole and
absolute discretion, by written notice accelerate such date of termination and
still have it treated as a termination without Good Reason. Following such
termination of Executive's employment by Executive without Good Reason, except
as set forth in this Section 7(e), Executive shall have no further rights to any
compensation or any other benefits under this Agreement.

Expiration of the Term of Employment Following Delivery of Non-Renewal Notice by
Executive. If Executive gives a Non- Renewal Notice to the Company, Executive's
employment shall terminate upon the close of business of the last day of the
Term of Employment. Upon such expiration of the Term of Employment, Executive
shall be entitled to:

The Accrued Obligations; and

Any unpaid Annual Bonus in respect to any completed fiscal year which has ended
prior to the date of such termination, such amount to be paid at the same time
it would otherwise be paid to Executive had no such termination occurred.

Following such termination of Executive's employment upon expiration of the Term
of Employment, except as set forth in Section 7(d)(i) and (ii) above, and this
Section 7(f) , Executive shall have no further rights to any compensation or any
other benefits under this Agreement.

If, notwithstanding this Section 7(f), Executive's employment with the Company
continues beyond the expiration of the Term of Employment, then unless otherwise
expressly agreed to by the parties, Executive shall be considered an "at-will"
employee and shall not be entitled to any payments or benefits under this
Agreement upon any subsequent termination of employment for any reason
whatsoever, it being agreed, however, that the provisions of Section 8 below
shall continue to apply in accordance with their terms.

Release. Notwithstanding any provision herein to the contrary, payment of any
amount or provision of any benefit pursuant to subsection (d) or (f) of this
Section 7 (other than the Accrued Obligations), shall be contingent upon
Executive's having executed a general

12

--------------------------------------------------------------------------------



release in favor of the Company and its subsidiaries and related parties
substantially in the form of Exhibit A hereto, and any waiting periods contained
in such release having expired.

Section 8.

   Restrictive Covenants.



Confidentiality. Except as may be required by law or legal process, Executive
shall not at any time during the course of his employment or after the date of
termination, disclose to any person or entity or use any information not in the
public domain or generally known in the industry that the Company treats as
confidential or proprietary, in any form, acquired by Executive while employed
by the Company or any predecessor to the Company's business or, if acquired
following the date of termination, such information which, to Executive's
knowledge, has been acquired, directly or indirectly, from any person or entity
owing a duty of confidentiality to the Company or any of its subsidiaries or
affiliates, including but not limited to information regarding clients,
customers, investors, vendors, suppliers, trade secrets, training programs,
manuals or materials, technical information, contracts, systems, procedures,
mailing lists, know-how, trade names, improvements, price lists, financial or
other data (including the revenues, costs or profits associated with any of the
Company's products or services), business plans, code books, invoices and other
financial statements, computer programs, software systems, databases, discs and
printouts, plans (business, technical or otherwise), customer and industry
lists, correspondence, internal reports, personnel files, sales and advertising
material or any other compilation of information, written or unwritten, which is
or was used in the business of the Company or any subsidiaries or affiliates
thereof. Executive agrees and acknowledges that all of such information, in any
form, and copies and extracts thereof, are and shall remain the sole and
exclusive property of the Company, and upon the date of termination, Executive
shall return to the Company the originals and all copies of any such information
provided to or acquired by Executive in connection with the performance of his
duties for the Company, and shall return to the Company all files,
correspondence and/or other communications received, maintained and/or
originated by Executive during the course of his employment.

13

--------------------------------------------------------------------------------



Non-Compete. Executive acknowledges and recognizes the highly competitive nature
of the businesses of the Company and its affiliates and accordingly agrees that
during the Restricted Period, Executive shall not, directly or indirectly,
whether as an employee, consultant, owner, shareholder, partner, member or
otherwise, (i) engage in any business for his own account of the type performed
by the Company relating to (1) trading cards, (2) confectionary products, (3)
collectible strategy games, or any other businesses that the Company is engaged
in, or that the Board has approved plans to engage in, at the time of
Executive's termination, in the geographic areas where the Company is actively
doing business or soliciting business at the time of Executive's termination
("Competitive Business"); (ii) enter the employ of, or render any services to,
any person engaged in a Competitive Business; or (iii) acquire a financial
interest in, or otherwise become actively involved with, any person engaged in a
Competitive Business. Notwithstanding anything contained herein to the contrary,
Executive may, directly or indirectly own, solely as an investment, securities
of any person engaged a Competitive Business which are publicly traded on a
national or regional stock exchange or on the over-the-counter market if he (A)
is not a controlling person of, or a member of a group which controls, such
person and (B) does not, directly or indirectly, own 5% or more of any class of
securities of such person.

Non-Solicitation. During the Restricted Period, Executive shall not, whether for
his own account or for the account of any other individual, partnership, firm,
corporation or other business organization, directly or indirectly: (i) attempt
to influence, persuade or induce, or assist any other person in so persuading or
inducing, any person who during the most recent six month period was an employee
of the Company to give up, or to not commence, employment or a business
relationship with the Company; or (ii) solicit or retain as an employee or
independent contractor, or assist any third party in the solicitation or
retention as an employee or independent contractor, any person who during the
most recent six month period was an employee of the Company or any of its
subsidiaries or affiliates; provided, however, that activities engaged in by or
on behalf of the Company are not restricted by this covenant.

Non-Disparagement. Executive agrees that he will make no disparaging or
defamatory comments regarding the Company or its directors, officers,
shareholders or employees in any respect or make any comments concerning any
aspect of Executive's relationship with the Company or the conduct or events
which precipitated Executive's termination of employment from the Company. The
obligations of Executive under this Section 9(d) shall not apply to disclosures
required by applicable law, regulation or order of a court or governmental
agency.

Acknowledgment: In consideration for the benefits provided under this Agreement,
Executive acknowledges and confirms that (i) the restrictive covenants contained
in this Section 8 are reasonably necessary to protect the legitimate business
interests of the Company, and (ii) the restrictions contained in this Section 8
(including without limitation the length of the term of the provisions of this
Section 8) are not overbroad, overlong, or unfair and are not the result of
overreaching, duress or coercion of any kind. Executive further acknowledges and
confirms that his full, uninhibited and faithful observance of each of the
covenants contained in this Section 8 will not cause him any undue hardship,
financial or otherwise, and that enforcement of each of the covenants contained
herein will not impair his ability to obtain employment commensurate with his
abilities and on terms fully acceptable to him or otherwise to obtain income
required for the comfortable support of him and his family and the satisfaction
of the needs of his creditors. Executive acknowledges and confirms that his
special knowledge of the business of the Company is such as would cause the
Company serious injury or loss if he were to use such ability and knowledge to
the benefit of a competitor or were to compete with the Company in violation of
the terms of this Section 8. Executive further acknowledges that the
restrictions contained in this Section 8 are intended to be, and shall be, for
the benefit of and shall be enforceable by, the Company's successors and
assigns.

Reformation by the Court or Arbitrator: In the event that a court of competent
jurisdiction or arbitrator shall determine that any provision of this Section 8
is invalid or more restrictive than permitted under the governing law of such
jurisdiction, then only as to enforcement of this Section 8 within the
jurisdiction of such court or arbitrator, such provision shall be interpreted
and enforced as if it provided for the maximum restriction permitted under such
governing law.

14

--------------------------------------------------------------------------------



Injunction: It is recognized and hereby acknowledged by the parties hereto that
a breach by Executive of any of the covenants contained in this Section 8 will
cause irreparable harm and damage to the Company, the monetary amount of which
may be virtually impossible to ascertain. As a result, Executive recognizes and
hereby acknowledges that the Company shall be entitled to an injunction from any
court of competent jurisdiction enjoining and restraining any violation of any
or all of the covenants contained in this Section 8 by Executive or any of his
affiliates, associates, partners or agents, either directly or indirectly, and
that such right to injunction shall be cumulative and in addition to whatever
other remedies the Company may possess.

Section 9.

   Representations and Warranties of Executive.



Executive represents and warrants to the Company that:

Executive's employment will not conflict with or result in his breach of any
agreement to which he is a party or otherwise may be bound;

Executive has not violated, and in connection with his employment with the
Company will not violate, any non-solicitation, non- competition or other
similar covenant or agreement of a prior employer by which he is or may be
bound; and

In connection with Executive's employment with the Company, he will not use any
confidential or proprietary information that he may have obtained in connection
with employment with any prior employer.

Section 10.

   Indemnification



Subject to the terms and conditions of the Articles of Association and By-Laws
of the Company (in each case, as in effect from time to time), the Company
agrees to indemnify and hold Executive harmless to the fullest extent permitted
by the laws of the State of Delaware, as in effect at the time of the subject
act or omission. In connection therewith, Executive shall be entitled to the
protection of any insurance policies which the Company elects to maintain
generally for the benefit of the Company's directors and officers, against all
costs, charges and expenses whatsoever incurred or sustained by Executive in
connection with any action, suit or proceeding to which he may be made a party
by reason of his being or having been a director, officer or employee of the
Company. This provision shall survive any termination of Executive's employment
hereunder.

Section 11.

   Taxes.



The Company shall withhold from any payments made under this Agreement all
applicable taxes, including but not limited to income, employment and social
insurance taxes, as shall be required by law. Executive acknowledges and
represents that the Company has not provided any tax advice to him in connection
with this Agreement and that he has been advised by the Company to seek tax
advice from his own tax advisors regarding this Agreement and payments that may
be made to him pursuant to this Agreement, including specifically, the
application of the provisions of Section 409A of the Code to such payments.

Section 12.

   No Mitigation; No Set Off.



The Company's obligation to pay Executive the amounts provided and to make

15

--------------------------------------------------------------------------------



the arrangements provided hereunder shall not be subject to set-off,
counterclaim or recoupment of amounts owed by Executive to the Company or its
Affiliates. Executive shall not be required to mitigate the amount of any
payment provided for pursuant to this Agreement by seeking other employment or
otherwise and the amount of any payment provided for pursuant to this Agreement
shall not be reduced by any compensation earned as a result of Executive's other
employment or otherwise.

Section 13.

   Delay in Payment.



Notwithstanding any provision in this Agreement to the contrary, any payment
otherwise required to be made hereunder to Executive at any date as a result of
the termination of Executive's employment, other than on account of death, shall
be delayed for a period of six months following such termination of employment
so as to meet the requirements of section 409A(a)(2)(B)(i) of the Code. On the
first day that follows the expiration of such six month period, there shall be
paid to Executive, in a single cash lump sum, all amounts that were due to have
been paid to the Executive prior to such date upon the applicable termination of
employment, and the balance of any remaining payments shall continue to be paid
when due.

Section 14.

   Successors and Assigns.

The Company, This Agreement shall inure to the benefit of and be enforceable by,
and may be assigned by the Company to, any purchaser of all or substantially all
of the Company's business or assets or any successor to the Company (whether
direct or indirect, by purchase, merger, consolidation or otherwise). The
Company will require in a writing delivered to Executive any such purchaser,
successor or assignee to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such purchase, succession or assignment had taken place. The
Company may make no other assignment of this Agreement or its obligations
hereunder.

Executive. Executive's rights and obligations under this Agreement shall not be
transferable by Executive by assignment or otherwise, without the prior written
consent of the Company; provided, however, that if Executive shall die, all
amounts then payable to Executive hereunder shall be paid in accordance with the
terms of this Agreement to Executive's devisee, legatee or other designee or, if
there be no such designee, to Executive's estate.

Section 15.

   Waiver and Amendments.



Any waiver, alteration, amendment or modification of any of the terms of this
Agreement shall be valid only if made in writing and signed by each of the
parties hereto; provided, however, that any such waiver, alteration, amendment
or modification is consented to on the Company's behalf by the Board. No waiver
by either of the parties hereto of their rights hereunder shall be deemed to
constitute a waiver with respect to any subsequent occurrences or transactions
hereunder unless such waiver specifically states that it is to be construed as a
continuing waiver.

16

--------------------------------------------------------------------------------

Section 16.

   Severability.

If any covenants or other provisions of this Agreement are found to be invalid
or unenforceable by a final determination of a court of competent jurisdiction
or arbitrator: (a) the remaining terms and provisions hereof shall be
unimpaired, and (b) the invalid or unenforceable term or provision hereof shall
be deemed replaced by a term or provision that is valid and enforceable and that
comes closest to expressing the intention of the invalid or unenforceable term
or provision hereof.

Section 17.

   Governing Law/Arbitration.



THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE CHOICE OF LAW PRINCIPLES
THEREOF) APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH
STATE. Any disagreement or controversy arising out of or relating to this
Agreement shall be submitted for resolution in arbitration in accordance with
the National Rules for the Resolution of Employment Disputes of the American
Arbitration Association. The arbitration shall be held in the borough of
Manhattan, New York, before a single arbitrator. In the event that any such
arbitration is instituted by Executive or the Company, the party that does not
prevail in such action shall pay all costs and expenses, including reasonable
attorneys' fees, incurred by the prevailing party in connection with such
action.

Section 18.

   Notices.



Every notice or other communication relating to this Agreement shall be in
writing, and shall be mailed to or delivered to the party for whom it is
intended at such address as may from time to time be designated by it in a
notice mailed or delivered to the other party as herein provided, provided that,
unless and until some other address be so designated, all notices or
communications by Executive to the Company shall be mailed or delivered to the
Company at its principal executive office, and all notices or communications by
the Company to Executive may be given to Executive personally or may be mailed
to Executive at Executive's last known address, as reflected in the Company's
records.

Any notice so addressed shall be deemed to be given: (i) if delivered by hand,
on the date of such delivery; (ii) if mailed by courier or by overnight mail, on
the first business day following the date of such mailing; and (iii) if mailed
by registered or certified mall, on the third business day after the date of
such mailing.

Section 19.

   Section Headings.



The headings of the sections and subsections of this Agreement are inserted for
convenience only and shall not be deemed to constitute a part thereof, affect
the meaning or interpretation of this Agreement or of any term or provision
hereof.

Section 20.

   Entire Agreement.



Except with respect to any Equity Agreements, this Agreement constitutes the

17

--------------------------------------------------------------------------------



entire understanding and agreement of the parties hereto regarding the
employment of Executive. This Agreement supersedes all prior negotiations,
discussions, correspondence, communications, understandings and agreements
between the parties relating to the subject matter of this Agreement, including,
but not limited to, Executive's eligibility under the Severance Plan which shall
be withdrawn as of the Effective Date.

Section 21.

   Survival.



The respective rights and obligations of the Parties hereunder shall survive any
termination of Executive's employment to the extent necessary to give effect and
preserve such rights and obligations.

Section 22.

   Counterparts.



This Agreement may be executed in two or more counterparts, each of which shall
be deemed to be an original but all of which together shall constitute one and
the same instrument. The execution of this Agreement may be by actual or
facsimile signature.

Section 23.

   Modified Tax Cut Back.



Notwithstanding any other provision of this Agreement or of any other plan,
arrangement or agreement to the contrary, if the Total Payments would be subject
(in whole or in part) to an excise tax under Section 4999 of the Code (the
"Excise Tax"), then the cash portion of the Total Payments shall first be
reduced, and the non-cash portion of the Total Payments shall thereafter be
reduced, if and to the extent necessary, to the highest amount that can be paid
without any portion of the Total Payments becoming subject to the Excise Tax.
Notwithstanding the preceding sentence, no such reduction shall be required
unless the net amount of such Total Payments, as so reduced (and after
subtracting the net amount of federal, state and local income taxes on such
reduced Total Payments), is greater than or equal to the net amount of such
Total Payments that would have resulted had no such reduction been effected but
after subtracting the net amount of federal, state and local income taxes on
such Total Payments and the amount of Excise Tax to which the Executive would be
subject in respect of such unreduced Total Payments.

Unless the Company and the Executive mutually agree to the appointment of an
independent certified public accounting firm, the public accounting firm which
was, immediately prior to the Change in Control, the Company's independent
auditor (the "Accountants"), shall, at the Company's expense, promptly determine
whether the cut-back described in Section 23(a) above should apply and the
manner in which such cut-back should be implemented. Such determination shall be
conclusive and binding upon the Executive and the Company for all purposes.

For purposes of determining whether the Total Payments will be subject to the
Excise Tax and the amount of such Excise Tax:

18

--------------------------------------------------------------------------------



any portion of the Total Payments that the Executive has waived the receipt or
enjoyment of, at such time and in such manner as not to constitute a "payment"
within the meaning of Section 280G(b) of the Code, shall not be taken into
account;

any portion of the Total Payments that does not constitute a "parachute payment"
within the meaning of Section 280G(b)(2) of the Code, in the opinion of the
Accountants, shall not be taken into account; and,

the Accountants shall determine the value of any non-cash benefit or any
deferred payment or benefit included in the Total Payments in accordance with
the principles of Sections 280G(d)(3) and (4) of the Code.

For purposes of this Section 23, the Executive shall be deemed to pay federal
income tax at the highest marginal rate of federal income taxation in the
calendar year in which the applicable Total Payment is to be made and state and
local income taxes at the highest marginal rate of taxation in the state and
locality of the Executive's residence in the calendar year in which the
applicable Total Payment is to be made, net of the maximum reduction in federal
income taxes which could be obtained from deduction of such state and local
taxes.

[Signatures to appear on the following page.]

19

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

THE TOPPS COMPANY, INC.

 

 

_/s/ William G. O'Connor__ _

By: William G. O'Connor

Title: Vice President - Administration

 

SCOTT A. SILVERSTEIN

__/s/ Scott A. Silverstein

_______



20

--------------------------------------------------------------------------------

EXHIBIT A
FORM OF RELEASE



AGREEMENT AND RELEASE OF ALL CLAIMS



This Agreement and Release of All Claims (this "Release") is entered into by and
between Scott A. Silverstein (the "Executive") and The Topps Company, Inc. (the
"Company"), dated as of _____________.

WHEREAS, Executive has been employed by the Company pursuant to the Employment
Agreement, dated ____________ (the "Employment Agreement"); and

WHEREAS, Executive and the Company have agreed to terminate Executive's
employment with the Company effective [_______], and, in connection with such
termination, settle any and all related agreements between the parties and their
affiliates in the manner set forth herein.

NOW THEREFORE, in consideration of the promises and mutual covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are expressly acknowledged, Executive and the Company agree
and promise as follows:

Section 1.    Release and Waiver of Claims

Except as provided in the last paragraph of this Section 1, Executive, on behalf
of himself and his family, heirs, executors, administrators, legal
representatives and assigns (collectively referred to in this Release as the
"Executive"), hereby unconditionally and forever releases, discharges and waives
any and all claims of any nature whatsoever, whether legal, equitable or
otherwise which Executive may have against the Company, its employees, officers,
directors, predecessors, subsidiaries, shareholders, representatives and agents,
and any person or entity which may succeed to the rights and liabilities of any
such entities or persons by assignment or otherwise (collectively referred to in
this Release as the "Company"), arising at any time on or before the "Effective
Date" (as defined in Section 2(e) below), in each case relating to or in
connection with Executive's employment by, or termination of employment with,
the Company, other than with respect to the obligations of the Company to
Executive under this Release. This Release is a release of all claims of any
nature whatsoever by Executive against the Company, other than with respect to
the obligations of the Company to Executive under this Release, and includes,
other than as herein provided, any and all claims, demands, causes of action,
liabilities whether known or unknown including those caused by, arising from or
related to Executive's employment relationship with the Company including, but
without limitation, any and all alleged discrimination or acts of discrimination
which occurred or may have occurred on or before the Effective Date based upon
race, color, sex, creed, national origin, age, disability or any other violation
of any Equal Employment Opportunity Law, ordinance, rule, regulation or order,
including, but not limited to, Title VII of the Civil Rights Act of 1964, as
amended; the Civil Rights Act of 1991; the Age Discrimination in Employment Act,
as amended (as further described in Section 2 below); the Americans with
Disabilities Act; claims under the Employee Retirement Income Security Act of
1974, as amended; or any other federal, state or local laws or regulations
regarding employment discrimination or termination of

--------------------------------------------------------------------------------



employment. This Release also includes claims for wrongful discharge, fraud, or
misrepresentation under any statute, rule, regulation or under the common law.

Executive understands and knowingly agrees to this Release because it is his
intent in executing this Release to forever discharge the Company from any and
all causes of action, foreseen or unforeseen, that may have existed on or prior
to the Effective Date, except for the obligations of the Company set forth in
this Release.

Notwithstanding the foregoing, Executive does not release, discharge or waive:
(i) any rights to receive any benefits provided under the provisions of any
Company-maintained qualified retirement plan in which Executive participates,
(ii) any rights to reimbursement for Company-related business expenses incurred
by Executive on or prior to the Effective Date, (iii) any conversion rights
under a Company-sponsored group term life insurance plan in which Executive
participates, (iv) any rights to indemnification from the Company to the fullest
extent permitted under relevant corporate law, or (v) any right to enforce the
terms of this Release.

Section 2.    Release and Waiver of Claims Under the Age Discrimination in
Employment Act

Executive acknowledges that the Company encouraged him to consult with an
attorney of his choosing, and through this Release encourages him to consult
with his attorney with respect to possible claims under the Age Discrimination
in Employment Act of 1967, as amended ("ADEA"), as well as under all other
federal, state and local laws within the scope of Section 1, above, and that
Executive acknowledges that he understands that ADEA is a federal statute that
prohibits discrimination, on the basis of age, in employment, benefits, and
benefit plans. Executive wishes to waive any and all claims under ADEA, as well
as under all other federal, state and local laws within the scope of Section 1,
above, that he may have, as of the Effective Date, against the Company, and
hereby waives such claims. Executive further understands that by signing this
Release he is in fact waiving, releasing and forever giving up any claim under
ADEA, as well as all other federal, state and local laws within the scope of
Section 1, above, that may have existed on or prior to the Effective Date.
Without detracting in any respect from any other provision of this Release:

Executive agrees and acknowledges that this Release constitutes a knowing and
voluntary waiver of all rights or claims he has or may have against the Company,
including but not limited to, all rights or claims arising under ADEA; and that
he has no physical or mental impairment of any kind that has interfered with his
ability to read and understand the meaning of this Release or its terms, and
that he is not acting under the influence of any medication, drug or chemical of
any type in entering into this Release.

Executive understands that, by entering into this Release, he does not waive
rights or claims under ADEA that may arise after the date of the execution of
this Release.

Executive agrees and acknowledges that the consideration provided to him under
this Release is in addition to anything of value to which he is already
entitled.

-2-

--------------------------------------------------------------------------------



Executive acknowledges that he was informed that he had at least 45 calendar
days in which to review and consider this Release, and in which to consult with
his attorney regarding the terms and effect of this Release.

Notwithstanding anything contained herein to the contrary, this Release will not
become effective or enforceable for a period of seven (7) calendar days
following its execution by Executive (the "Effective Date"), during which time
Executive may revoke his acceptance of this Release by notifying Bill O'Connor
at the Company, fax number: 212-376-0627 in writing. To be effective, such
revocation must be received by the Company no later than 5:00 p.m. on the
seventh calendar day following its execution.

In the event of revocation of this Release by Executive pursuant to subparagraph
(e) above, this Release will be null and void and of no effect, and the Company
will have no obligations hereunder.

Section 3.    Proceedings

Executive represents that he has not filed, and agrees not to initiate or cause
to be initiated on his behalf, any complaint, charge, claim or proceeding
against the Company before any local, state or federal agency, court or other
body relating to his employment or the termination of his employment, other than
with respect to the obligations of the Company to Executive under this Release
(each individually, a "Proceeding"), and agrees not to voluntarily participate
in any Proceeding. Executive waives any right he may have to benefit in any
manner from any relief (whether monetary or otherwise) arising out of any
Proceeding.

Section 4.    Remedies

In the event Executive initiates or voluntarily participates in any Proceeding,
or if he fails to abide by any of the terms of this Release, or if he revokes
this Release within the seven-day period provided under Section 2(e) above, the
Company may, in addition to any other remedies it may have, reclaim any amounts
paid to him under this Release, or terminate any payments that are subsequently
due under this Release, without waiving the Release granted herein. Executive
acknowledges and agrees that the remedy at law available to the Company for
breach of his obligations under Sections 1, 2, 3 and 6 of this Release would be
inadequate and that damages flowing from such a breach may not readily be
susceptible to being measured in monetary terms. Accordingly, Executive
acknowledges, consents and agrees that, in addition to any other rights or
remedies which the Company may have at law, in equity or under this Release,
upon adequate proof of his violation of any such provision of this Release, the
Company shall be entitled to immediate injunctive relief and may obtain a
temporary order restraining any threatened or further breach, without the
necessity of proof of actual damage. Executive understands that by entering into
this Release he will be limiting the availability of certain remedies that he
may have against the Company and limiting also his ability to pursue certain
claims against the Company.

Section 5.    Return of Property

All Company files, documents, software, access keys, desk keys, ID badges and

-3-

--------------------------------------------------------------------------------



credit cards, and such other property of the Company as the Company may
reasonably request, in Executive's possession must be returned as soon as
practicable, but in no event later than the date this Release is duly executed
and returned to the Company.

Section 6.    Confidentiality

Both Executive and the Company will keep the terms of this Agreement
confidential and will not communicate or disclose such terms to any individual
or entity, except their attorneys, or, in Executive's case, to Executive's
spouse, financial adviser, attorney or accountant, or, in the Company's case to
individuals reasonably required to implement the Agreement. In addition,
Executive shall continue to adhere to the confidentiality provisions set forth
in Section 8 of the Employment Agreement.

Section 7.    Severability Clause

In the event any provision or part of this Release is found to be invalid or
unenforceable, only that particular provision or part so found, and not the
entire Release, will be inoperative.

Section 8.    Non-Admission

Nothing contained in this Release will be deemed or construed as an admission of
wrongdoing or liability on the part of the Company or Executive.

Section 9.    Survival

Notwithstanding anything contained herein to the contrary, all post-termination
obligations set forth in the Employment Agreement shall remain in effect to the
fullest extent necessary to allow the respective parties to obtain the benefits
set forth in the Employment Agreement, including, but not limited to Sections 8
- 10 of the Employment Agreement.

Section 10.    Entire Agreement

Except as provided in Section 9 above, this Release constitutes the entire
agreement and understanding of the parties with respect to the subject matter
hereof and supersedes all prior oral or written agreements, arrangements, and
understandings with respect thereto.

Section 11.    Governing Law

This Release shall be governed by and construed in accordance with Federal law
and the laws of the State of New York, applicable to releases made and to be
performed in that State. Any disagreement or controversy arising out of or
relating to this Release shall be submitted for resolution in arbitration in
accordance with the National Rules for the Resolution of Employment Disputes of
the American Arbitration Association. The arbitration shall be held in the
borough of Manhattan, New York, before a single arbitrator. In the event that
any such arbitration is instituted by Executive or the Company, the party that
does not prevail in such action shall pay all costs and expenses, including
reasonable attorneys' fees, incurred by the prevailing party in connection with
such action.

-4-

--------------------------------------------------------------------------------

EXECUTIVE ACKNOWLEDGES THAT HE HAS READ THIS RELEASE AND THAT HE FULLY KNOWS,
UNDERSTANDS, AND APPRECIATES ITS CONTENTS, AND THAT HE HEREBY EXECUTES THE SAME
AND MAKES THIS RELEASE AND THE RELEASES PROVIDED FOR HEREIN VOLUNTARILY AND OF
HIS OWN FREE WILL.

IN WITNESS WHEREOF, the parties have executed this Release as of the first date
set forth above.

 

____________________________________________

Scott A. Silverstein

 



THE TOPPS COMPANY, INC.

By: ______________________________________
Name:_______________________________________
Title: _______________________________________

 

-5-

--------------------------------------------------------------------------------



I, Scott A. Silverstein, understand that I am entitled to take 21 days to review
and consider the Agreement and Release of All Claims (the "Release"), which the
Company has presented to me. I have reviewed the Release, and I am now making a
knowing and voluntary decision to accept the terms and conditions outlined in
the Release as of today. In other words, I am waiving the 21-day review period.



I also understand that I have 7 days from today to revoke the Release in
accordance with Section 2(e) of the Release if I change my mind.

___________________________

Dated: ___________________      

-6-

--------------------------------------------------------------------------------

